News Release The Procter & Gamble Company One P&G Plaza Cincinnati, OH 45202 FOR IMMEDIATE RELEASE P&G EXPECTS FISCAL 2 INVESTMENTS; ISSUES INITIAL SALES AND EPS OUTLOOK CINCINNATI, May 28, 2009 – The Procter & Gamble Company (NYSE:PG), while presenting at an institutional investor conference in New York City this morning, outlined investment plans to accelerate innovation, reach more consumers in emerging markets and continue its simplification and productivity efforts – all aimed at driving profitable long-term growth.The Company also provided its initial outlook for sales and earnings per share for the upcoming 2010 fiscal year. “I remain confident in P&G and its long-term growth prospects,” said Chairman of the Board and Chief Executive Officer A.G. Lafley. “We made the right choices over the last year to deal with the global economic crisis, and I am confident we are making the right choices as we plan for next year.” Chief Financial Officer Jon Moeller added, “Fiscal 2010 will be a year of strong investment. We want to position the Company strategically and competitively to be even stronger coming out of this global recession.” P&G stated it expects fiscal 2010 organic sales growth of one to three percent driven primarily by market share growth.P&G said that it expects global markets for its business and geographic portfolio to be flat to up only modestly on a value basis versus fiscal year 2009.The Company expects net sales in the range of up one percent to down two percent versus fiscal 2009, which includes a negative foreign exchange impact of two to three percent. The Company said it expects earnings per share of $3.65 to $3.80 for fiscal 2010.This range represents EPS growth of zero to four percent compared to the mid-point of the Company’s fiscal year 2009 Core EPS guidance range of approximately $3.65.Please see the attached reconciliation for more details. Forward-Looking
